Name: Ninth Commission Directive 74/421/EEC of 23 July 1974 amending the Annexes to the Council Directive of 23 November 1970 concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1974-08-12

 Avis juridique important|31974L0421Ninth Commission Directive 74/421/EEC of 23 July 1974 amending the Annexes to the Council Directive of 23 November 1970 concerning additives in feedingstuffs Official Journal L 221 , 12/08/1974 P. 0029 - 0032 Greek special edition: Chapter 03 Volume 11 P. 0042 ++++NINTH COMMISSION DIRECTIVE OF 23 JULY 1974 AMENDING THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 74/421/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ( 1 ) CONCERNING ADDITIVES IN FEEDINGSTUFFS , AS LAST AMENDED BY THE EIGHTH COMMISSION DIRECTIVE OF 1 JULY 1974 ( 2 ) , AND IN PARTICULAR ARTICLE 6 ( 1 ) ( A ) THEREOF ; WHEREAS THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE PROVIDE FOR THE CONTENT OF THE ANNEXES TO BE CONSTANTLY AMENDED DUE TO THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE CURRENT PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE PERMIT FEEDINGSTUFFS TO BE MANUFACTURED FROM CEREALS OR MANIOC FLOUR CONTAINING COLOURING AGENTS WHICH ARE AUTHORIZED FOR COLOURING FOODSTUFFS BY COMMUNITY RULES ; WHEREAS DENATURING OF CEREALS AND MANIOC FLOUR ENTAILS THE UTILISATION OF COLOURING AGENTS WHICH PROVIDE ALL POSSIBLE GUARANTEES BOTH ON THE TECHNICAL LEVEL AND FROM A HEALTH POINT OF VIEW ; WHEREAS IT APPEARS JUSTIFIED , TAKING INTO ACCOUNT THE EXPERIENCE ACQUIRED BY SEVERAL MEMBER STATES ON PATENT BLUE V AND ACID BRILLIANT GREEN , TO LIMIT THE LIST OF COLOURING AGENTS AUTHORIZED UP TO THE PRESENT FOR DENATURING CEREALS AND MANIOC TO THOSE TWO PRODUCTS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE TEXT OF ANNEX I ( F ) ( 2 ) TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS SHALL BE REPLACED BY THE FOLLOWING POINTS : EEC NO*ADDITIVES*CHEMICAL FORMULA DESCRIPTION*SPECIES OF ANIMAL*PPM OF COMPLETE FEEDINGSTUFFS*OTHER PROVISIONS* *****MIN . CONTENT*MAX . CONTENT** E 131*2.1 . PATENT BLUE V*CALCIUM SALT OF DISULPHONIC ACID OF M-HYDYROXYTETRAETHYL DIAMINOTRIPHENYLCARIBINOL ANHYDRIDE* ( A ) ALL SPECIES OF ANIMALS WITH THE EXCEPTION OF DOGS AND CATS****PERMITTED IN ANIMAL FEEDINGSTUFF ONLY : * ******* ( A ) IN THE PROCESSED PRODUCTS OF : * ******* ( I ) WASTE PRODUCTS OF FOODSTUFFS ; * ******* ( II ) DENATURED CEREALS OR MANIOC FLOUR ; * ******* ( III ) OTHER BASE SUBSTANCES DENATURED BY MEANS OF PERMITTED AND APPROPRIATE AGENTS OR COLOURED DURING TECHNICAL PREPARATION TO ENSURE THE NECESSARY IDENTIFICATION DURING MANUFACTURE ; AND* ******* ( B ) IN COMPLIANCE WITH THE CONDITIONS LAID DOWN IN RESPECT OF THESE SUBSTANCES BY COMMUNITY RULES . * *** ( B ) DOGS AND CATS****COMPLIANCE WITH THE CONDITIONS LAID DOWN IN RESPECT OF THESE SUBSTANCES BY COMMUNITY RULES . * E 142*2.2 . ACID BRILLIANT GREEN BS ( LISSAMINE GREEN ) *SODIUM SALT OF 4,4-BIS ( DIMETHYLAMINO ) DIPHENYLMETHYLENE-2-NAPHTHOL-3 , 6-DISULPHONIC ACID* ( A ) ALL SPECIES OF ANIMALS WITH THE EXCEPTION OF DOGS AND CATS****PERMITTED IN ANIMAL FEEDINGSTUFF ONLY : * ******* ( A ) IN THE PROCESSED PRODUCTS OF : * ******* ( I ) WASTE PRODUCTS OF FOODSTUFFS ; * ******* ( II ) DENATURED CEREALS OR MANIOC FLOUR ; * ******* ( III ) OTHER BASE SUBSTANCES DENATURED BY MEANS OF PERMITTED AND APPROPRIATE AGENTS OR COLOURED DURING TECHNICAL PREPARATION TO ENSURE THE NECESSARY IDENTIFICATION DURING MANUFACTURE ; AND* ******* ( B ) IN COMPLIANCE WITH THE CONDITIONS LAID DOWN IN RESPECT OF THESE SUBSTANCES BY COMMUNITY RULES . * *** ( B ) DOGS AND CATS****COMPLIANCE WITH THE CONDITIONS LAID DOWN IN RESPECT OF THESE SUBSTANCES BY COMMUNITY RULES . * EEC NO*ADDITIVES*CHEMICAL FORMULA DESCRIPTION*SPECIES OF ANIMAL*PPM OF COMPLETE FEEDINGSTUFFS*OTHER PROVISIONS* *****MIN . CONTENT*MAX . CONTENT** *3 . ALL OTHER COLOURING AGENTS AUTHORIZED FOR COLOURING FOODSTUFFS BY COMMUNITY RULES** ( A ) ALL SPECIES OF ANIMALS WITH THE EXCEPTION OF DOGS AND CATS****PERMITTED IN ANIMAL FEEDINGSTUFF ONLY : * ******* ( A ) IN THE PROCESSED PRODUCTS OF : * ******* ( I ) WASTE PRODUCTS OF FOODSTUFFS ; OR* ******* ( II ) OTHER BASE SUBSTANCES WITH THE EXCEPTION OF CEREALS AND MANIOC FLOUR DENATURED BY MEANS OF PERMITTED AND APPROPRIATE AGENTS OR COLOURED DURING TECHNICAL PREPARATION TO ENSURE THE NECESSARY IDENTIFICATION DURING MANUFACTURE ; AND* ******* ( B ) IN COMPLIANCE WITH THE CONDITIONS LAID DOWN IN RESPECT OF THESE SUBSTANCES BY COMMUNITY RULES . * *** ( B ) DOGS AND CATS****COMPLIANCE WITH THE CONDITIONS LAID DOWN IN RESPECT OF THESE SUBSTANCES BY COMMUNITY RULES . * ARTICLE 2 MEMBER STATES SHALL , NOT LATER THAN 1 AUGUST 1974 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO ALL MEMBER STATES . DONE AT BRUSSELS , 23 JULY 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 199 , 22 . 7 . 1974 , P . 13 .